PER CURIAM.
AND NOW, this 5th day of December, 2018, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the Petitioner's first issue, as stated by Petitioner:
Did the Commonwealth Court err when it reversed the Pennsylvania Labor Relations Board's ruling that the State System's Protection of Minors Policy's requirements that all employees submit to criminal background checks and inform their university employers if they are arrested for a serious crime constituted a nonbargainable managerial prerogative of the State System that served the public interest in protecting minors?
The Petition for Allowance of Appeal is DENIED in all other respects.